Citation Nr: 1020888	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-20 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the Navy from 
October 1957 to September 1959 and active duty service with 
the Air Force from August 1965 to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2008, 
a statement of the case was issued in April 2009, and a 
substantive appeal was received in May 2009.  In his 
substantive appeal, the Veteran requested a Board hearing.  A 
hearing was scheduled for April 2010, but the Veteran 
withdrew his request for a hearing in writing in April 2010.  
Thus, his hearing request is considered withdrawn.  See 
38 C.F.R. § 20.702(d).

The Board acknowledges that the Veteran's notice of 
disagreement additionally addressed the issues of entitlement 
to service connection for hearing loss and tinnitus.  In 
January 2009, the Veteran submitted a written statement 
indicated he wished to withdraw his hearing loss and tinnitus 
claims.  Therefore, the issues are not in appellate status 
and are not addressed in the remand below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review the Board finds that further 
development is necessary before a decision on the merits may 
be made.  The Veteran had active duty service in the Navy 
from October 1957 to September 1959 and active duty service 
in the Air Force from August 1965 to September 1965.  In his 
substantive appeal, the Veteran contends that he had no issue 
with hypertension while in the Navy, but rather was diagnosed 
with high blood pressure during his enlistment in the Air 
Force.  He requested that the VA specifically look at his Air 
Force medical records to determine if service connection is 
warranted for hypertension.  Upon review of the claims file, 
it does not appear that service treatment records for the 
period of Air Force service from August 1965 to September 
1965 have been requested.  Appropriate action is therefore 
necessary to assist the Veteran.   

Accordingly, the case is REMANDED for the following actions:

1. The RO should attempt to obtain and 
associate with the claims file all service 
treatment records regarding the Veteran's 
service in the Air Force from August 1965 
to September 1965, to include any 
enlistment or separation examinations.  

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for hypertension.  
If the claim remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


